In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 17‐2521 
WILLIAM RAINSBERGER, 
                                                Plaintiff‐Appellee, 
                                v. 

CHARLES BENNER, 
                                             Defendant‐Appellant. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
     No. 1:16‐cv‐00103‐WTL‐MJD — William T. Lawrence, Judge. 
                    ____________________ 

    ARGUED JANUARY 4, 2018 — DECIDED JANUARY 15, 2019 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  HAMILTON  and  BARRETT, 
Circuit Judges. 
    BARRETT, Circuit Judge. William Rainsberger was charged 
with  murdering  his  elderly  mother.  But  the  detective  who 
built the case against him, Charles Benner, may have been dis‐
honest. According to Rainsberger, Benner submitted a proba‐
ble cause aﬃdavit that was riddled with lies and undercut by 
the omission of exculpatory evidence. Based on that aﬃdavit, 
Rainsberger  was  arrested,  charged,  and  imprisoned  for  two 
2                                                   No. 17‐2521 

months. When the prosecutor dismissed the case because of 
evidentiary  problems,  Rainsberger  sued  Benner  under  42 
U.S.C. § 1983 for violating his Fourth Amendment rights. Ben‐
ner moved for summary judgment, arguing that he was enti‐
tled to qualified immunity. The district court denied his mo‐
tion, and he now asks us to reverse the district court. 
    We decline to do so. Benner concedes for purposes of this 
appeal that he knowingly or recklessly made false statements 
in the probable cause affidavit. He emphasizes, however, that 
knowingly or recklessly misleading the magistrate in a prob‐
able cause affidavit—whether by omissions or outright lies—
only violates the Fourth Amendment if the omissions and lies 
were material to probable cause. He claims that his weren’t, 
but we disagree. Materiality depends on whether the affidavit 
demonstrates probable cause when the lies are taken out and 
the exculpatory evidence is added in. And when that is done 
here, Benner’s affidavit fails to establish probable cause to be‐
lieve  that  Rainsberger  murdered  his  mother.  Because  it  is 
clearly established that it violates the Fourth Amendment “to 
use deliberately falsified allegations to demonstrate probable 
cause,” Franks v. Delaware, 438 U.S. 154, 168 (1978), Benner is 
not entitled to qualified immunity. 
                               I. 
    We start with an issue that affects both appellate jurisdic‐
tion and our rendition of the facts. This is an appeal from the 
district court’s order denying Benner’s motion for summary 
judgment on the ground of qualified immunity. In the normal 
course, we lack jurisdiction to review an order denying sum‐
mary judgment because it is not a “final decision” under 28 
U.S.C. § 1291. See Gutierrez v. Kermon, 722 F.3d 1003, 1009 (7th 
No. 17‐2521                                                           3 

Cir. 2013). But because “qualified immunity is in part an enti‐
tlement not to be forced to litigate the consequences of official 
conduct,” Mitchell v. Forsyth, 472 U.S. 511, 527 (1985), the de‐
nial of qualified immunity is an appealable interlocutory de‐
cision—at least insofar as it turns exclusively on a question of 
law,  id.  at  530.  That  qualification  is  significant:  because  our 
authority extends only to questions of law, an officer can ob‐
tain interlocutory review only if he refrains from contesting 
any fact that a reasonable jury could resolve against him. See 
Jones v. Clark, 630 F.3d 677, 680 (7th Cir.2011) (“In a collateral‐
order  appeal …,  where  the  defendants  say  that  they  accept 
the plaintiff’s version of the facts, we will take them at their 
word and consider their legal arguments in that light. If, how‐
ever, we detect a back‐door effort to contest the facts, we will 
reject  it  and  dismiss  the  appeal  for  want  of  jurisdiction.”). 
Benner does so here. For purposes of this appeal, he accepts 
as true Rainsberger’s version of all facts that are in material 
dispute—most significantly, that he knowingly or recklessly 
made false or misleading statements in the affidavit that se‐
cured Rainsberger’s arrest. In what follows, then, we recount 
the facts that we must take as true, drawing all inferences in 
Rainsberger’s favor. The legal question that we must decide 
is whether Benner is entitled to qualified immunity on these 
facts. 
                                         A. 
      Rainsberger  was  the  primary  caregiver  for  his  mother, 
Ruth,  who  was  88  years  old  and  suﬀering  from  dementia.1 
Ruth lived alone in an apartment in a high‐crime area; Rains‐
berger lived nearby. He checked on her daily, did her grocery 
                                                 
1 We will refer to the other members of the Rainsberger family by their 

first names for the sake of clarity.  
4                                                   No. 17‐2521 

shopping, and handled her finances. His siblings Robert and 
Rebecca also helped care for Ruth, although they saw her less 
frequently. 
    At approximately 3:30 p.m. on November 19, 2013, Rains‐
berger  went  to  Ruth’s  apartment  and  found  the  door  un‐
locked. When he entered, he discovered Ruth lying facedown 
on the floor with a blanket covering her shoulders and head. 
She was breathing, but with diﬃculty. There was a large circle 
of dried blood on the blanket and a pool of congealed blood 
on the floor. Rainsberger did not remove the blanket because 
he believed that it was acting as a bandage, and he feared that 
the bleeding would increase if he pulled it oﬀ. 
   Rainsberger called 911 from his mother’s landline at 3:37 
p.m.  He  told  the  operator  that  someone  had  “bashed  [his 
mother’s] head in.” He then called his brother Robert and told 
him  to  come  to  the  apartment  immediately.  Rainsberger 
waited outside for the ambulance because Ruth’s apartment 
was diﬃcult to locate within the complex.  
    When  paramedic  Carl  Wooldridge  arrived,  Rainsberger 
told  him  that  someone  had  “caved  his  mother’s  head  in.” 
Wooldridge observed that the blanket covering Ruth’s head 
appeared to be stuck to a wound. He noticed “somewhat of a 
hole  in  [the  blanket]  where  the  wound  was,”  and  when  he 
peeled the blanket oﬀ, “there was a mark … on her forehead 
that [he] believed to be an entrance wound.” Based on those 
observations, Wooldridge told fire and ambulance personnel 
that  Ruth  had  been  shot—a  conclusion  that  the  emergency 
personnel thought odd, given the lack of blood splatter on the 
walls  or  ceiling.  As  it  turned  out,  Rainsberger,  not 
Wooldridge, had it right: Ruth died of blunt force trauma to 
the head. Wooldridge later told Charles Benner, the detective 
No. 17‐2521                                                         5 

investigating  the  murder,  that  he  found  it  suspicious  that 
Rainsberger  said  that  his  mother’s  head  had  been  caved  in 
even though he had  not removed the blanket to look at her 
injuries. 
   Benner came to Ruth’s apartment roughly 40 minutes after 
Rainsberger placed the 911 call. There was no sign of forced 
entry,  and  while  some  dresser  drawers  in  Ruth’s  bedroom 
were  open,  their  contents  were  undisturbed.  Ruth’s  check‐
book,  credit  cards,  and  some  cash  were  found  in  the  apart‐
ment. Her purse and prescription medication were not. 
    Rainsberger and Robert, who had since arrived, voluntar‐
ily went to police headquarters to give statements to Benner. 
Rainsberger said that he had last seen his mother the previous 
evening. After  visiting  her,  he  drove  to  Plainfield,  which  is 
roughly 25  miles away,  to  spend  the evening  with  his  wife. 
He returned to his house the next morning, where he stayed 
until  around  3:30  p.m.  He  then  left  home  to  check  on  his 
mother, stopping at Kroger on the way to buy an iced tea. He 
told Benner that Ruth’s apartment was unlocked when he ar‐
rived and that he found her lying wounded on the floor. He 
checked the apartment for intruders and, finding none, called 
911.  Rainsberger  informed  Benner  that  his  mother  was  not 
physically able to stand up and see through the peephole, so 
she typically had to open the door to see who was there. And 
Rainsberger said that Ruth had $80,000 to $100,000 in savings 
that  would  be  distributed  to  her  three  children  upon  her 
death.  
   Robert  told  Benner  that  he  had  not  seen  Ruth  for  a  few 
days. He said that he had been at Rainsberger’s house when 
Rainsberger called to tell him to come to Ruth’s apartment im‐
6                                                      No. 17‐2521 

mediately. He explained that he had been living with Rains‐
berger for a few months because he had lost his own home to 
foreclosure.  
     Benner talked to Rainsberger’s sister Rebecca the next day. 
Rebecca told Benner that she typically checked on her mother 
once a week and had last seen her the day before the attack. 
Sometime after his call with Rebecca, Benner asked the three 
siblings to come to the station to review the results of Ruth’s 
autopsy. When they got there, however, Benner did not talk 
about the autopsy. Instead, he accused Rainsberger and Rob‐
ert of murdering their mother for her money and asked them 
to  take  a  polygraph.  Upset  at  the  accusation  and  at  being 
lured  to  the  station  under  false  pretenses,  they  refused  and 
left. Roughly a week later, after obtaining counsel to represent 
them, both Rainsberger and Robert agreed to go to the station 
to give fingerprints and submit to a DNA buccal swab. 
    Benner did not wait for the results of the DNA tests before 
seeking  to  have  Rainsberger  arrested  and  charged.  In  early 
December 2013, Benner submitted a probable cause aﬃdavit 
to the Marion County prosecutor. But the prosecutor declined 
to pursue it, and Benner went back to find more evidence. 
    Benner  hoped  that  the  results  of  the  DNA  tests  would 
make his case against Rainsberger. In March 2014, he noted in 
an email to a colleague that “[t]he victim’s sons are the sus‐
pects in this case and I am waiting for DNA results before any 
arrest  may  be  made.”  But  when  the  laboratory  report  came 
out in April 2014, it did not implicate Rainsberger—the DNA 
of two males was found on Ruth’s blanket and clothing, but 
neither Rainsberger nor Robert was a match. Benner took that 
result  in  stride. Although  the  DNA  test  did  not  incriminate 
No. 17‐2521                                                        7 

Rainsberger, Benner did not think that it exonerated him ei‐
ther. (The same, of course, was true of Robert, but Benner was 
focused on Rainsberger.) Benner reasoned that the unknown 
male DNA on Ruth’s blanket and clothing might have been 
left by emergency personnel rather than the killer. 
    In May 2014, Benner went to the prosecutor with a second 
probable cause aﬃdavit that was almost identical to the first. 
The second aﬃdavit did not disclose the results of the DNA 
test. But it added two pieces of evidence that Benner had ac‐
quired since he presented the prosecutor with the first aﬃda‐
vit.  First,  Benner  used  cell  phone  records  to  suggest  that 
Rainsberger had called Robert from Ruth’s apartment at 2:40 
p.m.—hours after Ruth was attacked and a little more than an 
hour before Rainsberger called 911. Second, he stated that cell 
phone tower location data could not place Rainsberger  out‐
side  the  area  of  his  mother’s  apartment  during  the  relevant 
period. After  receiving  the  second  probable  cause  aﬃdavit, 
the prosecutor went to Marion County Court and obtained a 
warrant  for  Rainsberger’s  arrest.  Rainsberger  was  charged 
with his mother’s murder and spent two months in jail before 
he was released on bail. The prosecutor dismissed the case a 
year later because of evidentiary problems. 
                                 B. 
   After the charges were dropped, Rainsberger sued Benner 
under 42 U.S.C. § 1983, alleging that Benner had violated his 
Fourth Amendment rights. Benner moved for summary judg‐
ment on the basis of qualified immunity, but the district court 
denied the motion. It decided that a reasonable jury could find 
that Benner knowingly or with reckless disregard for the truth 
made false or misleading statements in the aﬃdavit. Probable 
cause did not exist without the false or misleading statements, 
8                                                              No. 17‐2521 

the district court said, and because an oﬃcer who submits a 
materially  misleading  probable  cause  aﬃdavit  violates 
clearly established Fourth Amendment law, it denied Benner 
qualified immunity. The district court’s order turned on the 
following omissions and alleged lies.2  
    The phone records. The most damning addition to the sec‐
ond probable cause aﬃdavit was the suggestion that Rains‐
berger called Robert’s cell phone from Ruth’s landline at 2:40 
p.m.  on  November  19.  This  placed  Rainsberger  at  Ruth’s 
apartment after she was injured and almost an hour before he 
called 911 for help. But the time stamp was inaccurate—and 
for  purposes  of  this  appeal,  we  must  assume  that  Benner 
knew  it. A  phone  expert  at  the  police  department  had  ana‐
lyzed  the  records  and  told  Benner  that  the  call  had  been 
routed through a cell tower in Chicago, where it was one hour 
earlier.  Thus,  despite  the  2:40  p.m.  time  stamp,  the  call  had 
been placed at 3:40 p.m. Indianapolis time. It was the call that 
Rainsberger had made to Robert just after he found Ruth and 
called 911. Benner chose to use the inaccurate and incriminat‐
ing time in his aﬃdavit. 
    The Kroger video. Rainsberger had stopped at Kroger to buy 
an iced tea before going to Ruth’s apartment on the day of the 

                                                 
2  Rainsberger complains about  omissions  in addition to  those  we detail 

here. For example, he faults Benner for failing to include the results of the 
DNA test, the fact that Ruth lived in a high‐crime area, and the fact that 
she  would  often  open  the  door  to  strangers  because  she  couldn’t  see 
through the peephole. The district court chose not to determine whether 
this  information  was  material  because  it  found  probable  cause  lacking 
even without it. Because we agree that the hypothetical affidavit fails to 
establish probable cause even without this evidence, we take the same ap‐
proach as the district court.  
No. 17‐2521                                                                     9 

murder. In the probable cause aﬃdavit, Benner described sur‐
veillance video from Kroger that showed Rainsberger making 
a trip to a trash can. According to Benner, Rainsberger “ap‐
peared to pull out a straight object from his person which he 
placed in the garbage can.” But the district court observed that 
nothing on the video shows Rainsberger “‘pulling’ the object 
from anywhere.” Benner also claimed that “[a]s [Rainsberger] 
placed the object in the trash he appeared to look around for 
cameras.”  But  as  the  district  court  said,  a  reasonable  jury 
could  find  that  Benner  deliberately  mischaracterized  Rains‐
berger’s behavior, which does not appear furtive on the video. 
And after watching the video ourselves, we agree with Rains‐
berger that a reasonable jury could find that Benner intention‐
ally misled the prosecutor and magistrate in yet another re‐
spect: by describing Rainsberger’s trash as a “straight object.” 
That  phrase  was  obviously  designed  to  imply  that  Rains‐
berger  disposed  of  the  murder  weapon,  but  the  object  that 
Rainsberger threw away looks far more like a soda can than a 
“straight  object.”3  Viewed  in  Rainsberger’s  favor,  the  video 
depicts  him  carrying  a  small  nondescript  piece  of  trash 
through a parking lot and throwing it away near the entrance 
to the grocery store—in broad daylight and while other pa‐
trons are walking by. 
   The  evidence  of  burglary.  Benner  believed  that  Ruth’s  at‐
tacker was someone she knew rather than a thief. Consistent 
with that theory, Benner swore in the aﬃdavit that nothing 

                                                 
3 The district court did not address the shape of the trash, and its hypo‐

thetical  affidavit  left  intact  Benner’s  statement  that  “Rainsberger  placed 
what appeared to be a straight object in the garbage can.” After viewing 
the video in the light most favorable to Rainsberger, we refer to the waste 
simply as “trash” in evaluating the affidavit.  
10                                                      No. 17‐2521 

had been taken from the apartment. He noted that there was 
no  sign  of  forced  entry;  that  cash,  a  checkbook,  and  credit 
cards were still in the apartment; and that things were undis‐
turbed apart from a few open drawers. But the district court 
concluded  that  a  jury  could  find  that  Benner  intentionally 
misled the prosecutor and magistrate in two respects. First, he 
failed to tell them that Ruth’s purse and prescription medica‐
tion were missing. Second, he stated that a lockbox containing 
savings bonds was untouched and in plain view, even though 
the lockbox was neither in plain view nor a repository of sav‐
ings bonds.  
    Rainsberger’s  concern  for  his  mother.  Benner  described 
Rainsberger as lacking concern for his mother. He stated that 
after Rainsberger called 911, he “went outside to wait for the 
ambulance” and “left his mother unattended until the police 
arrived.” Benner conspicuously omitted Rainsberger’s expla‐
nation for doing so—that he wanted to direct the ambulance 
to Ruth’s apartment, which was hard to find. And continuing 
with this “callous son” theme, Benner asserted that when they 
were  questioned  on  the  day  of  the  attack,  “[a]t  no  time  did 
Robert  or  his  brother,  Rainsberger,  ever  ask  me  how  their 
mom was doing or if they could get to the hospital to see her.” 
Benner  knew,  however,  that  Rainsberger  was  receiving  up‐
dates by text from his sister Rebecca, who was at the hospital, 
and  that  Rainsberger  had  expressed  concern  about  how  he 
would get to the hospital from the police station. The district 
court concluded that a reasonable jury could find that Benner 
intentionally misled the prosecutor and magistrate. 
   The  polygraph.  Benner  claimed  in  the  aﬃdavit  that  the 
Rainsberger children “stormed out” of the police station after 
he asked Rainsberger and Robert to take a polygraph test and 
No. 17‐2521                                                          11 

that he did not hear from them again. According to the district 
court,  a  reasonable  jury  could  agree  with  Rainsberger  that 
Benner’s description of the Rainsbergers’ departure was a lie, 
as was his claim that he didn’t hear from them again.  
                                  II. 
    Before us, Benner insists that he is entitled to qualified im‐
munity even if all of the disputed facts are true. Qualified im‐
munity involves a two‐pronged inquiry: (1) whether the facts, 
read in favor of the non‐moving party, amount to a constitu‐
tional violation; and (2) whether the constitutional right was 
clearly established at the time of the alleged violation. McCo‐
mas  v.  Brickley,  673  F.3d  722,  725  (7th  Cir.  2012).  The  oﬃcer 
wins if the answer to either question is “no.” Jacobs v. City of 
Chicago,  215  F.3d  758,  766  (7th  Cir.  2000).  Courts  often  start 
with the second question, because if the law was not clearly 
established, there is no need to tackle the (often harder) ques‐
tion  whether  the  challenged  conduct  violated  the  Constitu‐
tion. See Pearson v. Callahan, 555 U.S. 223, 236–42 (2009). This 
case requires us to confront both issues, however, so we begin 
by  analyzing  whether  Benner’s  alleged  conduct  violated 
Rainsberger’s Fourth Amendment rights. 
                                  A. 
    An officer violates the Fourth Amendment if he intention‐
ally or recklessly includes false statements in a warrant appli‐
cation and those false statements were material to a finding of 
probable  cause.  Hart  v.  Mannina,  798  F.3d  578,  591  (7th  Cir. 
2015). An officer similarly violates the Fourth Amendment if 
he intentionally or recklessly withholds material information 
from  a  probable  cause  affidavit.  Whitlock  v.  Brown,  596  F.3d 
406, 410–11 (7th Cir. 2010). We use a straightforward method 
12                                                     No. 17‐2521 

to determine whether the alleged lies or omissions are mate‐
rial:  “We eliminate the  alleged false  statements, incorporate 
any allegedly omitted facts, and then evaluate whether the re‐
sulting  ‘hypothetical’  affidavit  would  establish  probable 
cause.” Betker v. Gomez, 692 F.3d 854, 862 (7th Cir. 2012). 
    With the lies stripped and the omissions added, Benner’s 
case for probable cause boils down to this: Ruth’s murderer 
might have been someone she knew, because the attack was 
not  necessarily  connected  to  a  burglary.  Some  drawers  had 
been opened and her purse and medication were missing; at 
the same time, there was no sign of a forced entry, and Ruth’s 
checkbook, credit cards, and some cash were still in the apart‐
ment. Rainsberger had a key to her apartment, and cell phone 
records did not rule out the possibility that he was in the vi‐
cinity of her apartment complex when the attack happened. 
Shortly  before  he  found  his  mother  and  called  911,  Rains‐
berger stopped at a Kroger across the street from his mother’s 
apartment  to  buy  an  iced  tea.  He  walked  in  plain  view 
through  the  Kroger  parking  lot  carrying  a  piece  of  trash, 
which he threw away in a receptacle by a Redbox machine on 
his way into the store. He correctly described Ruth’s injury as 
a blow to the head, even though he had not removed the blan‐
ket to see the wound. In contrast, the first responder, who did 
remove the blanket, initially thought that Ruth had been shot. 
Rainsberger and his two siblings would inherit about $33,000 
apiece  if  his  mother  died.  When  Benner  brought  the  Rains‐
berger  children  to  the  police  station  under  false  pretenses, 
Rainsberger  and  his  brother  refused  Benner’s  request  that 
they take a polygraph test. A week later, they voluntarily gave 
fingerprints and submitted to a DNA buccal swab.  
No. 17‐2521                                                         13 

     As  we  have  explained  before,  “probable  cause  is  a 
common‐sense  inquiry  requiring  only  a  probability  of 
criminal activity; it exists whenever an officer or a court has 
enough  information  to  warrant  a  prudent  person  to  believe 
criminal conduct has occurred.” Whitlock, 596 F.3d at 411. It 
does not require proof of a crime; it is about “the degree of 
suspicion  that  attaches  to  particular  types  of  non‐criminal 
acts.”  Illinois  v.  Gates,  462  U.S.  213,  243  n.13  (1983). 
Importantly, a probable cause inquiry does not take each fact 
in  isolation;  it  depends  on  the  totality  of  the  circumstances. 
District  of  Columbia  v.  Wesby,  138  S.  Ct.  577,  588  (2018). 
Assessing the hypothetical affidavit therefore requires us to 
determine  whether  Rainsberger’s  behavior  was  suspicious 
enough  that  a  prudent  person  aware  of  the  full  picture 
painted  in  the  hypothetical  affidavit  could  believe  that 
Rainsberger murdered his mother. 
    A prudent person could not draw that conclusion on these 
facts. Many of them would be true of most children of aging 
parents: that Rainsberger had a key to her apartment, checked 
on her frequently, and stood (along with his siblings) to in‐
herit  whatever  she  left  behind.  These  unremarkable  facts 
would  be  reason  to  suspect  Rainsberger  only  if  other  infor‐
mation  cast  them  in  a  suspicious  light.  Benner  sought  that 
light with his theory that Ruth was murdered by someone she 
knew rather than a thief. Yet the evidence on that score was 
conflicting: while some valuables remained in the apartment, 
others  were  missing.  Benner  also  suggested  that  Rains‐
berger’s  refusal  to  take  a  polygraph  test  reflected  his  con‐
sciousness of guilt. But that inference is weak, given that Ben‐
ner had lured the Rainsberger children to the station with a 
lie and met them with a hostile demand for a polygraph test 
when  they  arrived.  And  the  fact  that  Rainsberger  tossed  a 
14                                                     No. 17‐2521 

piece of trash into a garbage can in broad daylight on his way 
into  Kroger  is  neither  here  nor  there.  Without  what  a  jury 
could reasonably consider to be a grossly misleading descrip‐
tion of the surveillance video, this trip to a trash can certainly 
does not support the inference that Rainsberger disposed of 
the murder weapon before going to Ruth’s apartment.  
    Benner’s  best  argument for turning  this  package  of facts 
into grounds for probable cause is that Rainsberger correctly 
described  his  mother  as  having  been  hit  in  the  head  even 
though he had not looked under the blanket. But this fact can‐
not carry the weight Benner needs it to. Rainsberger’s state‐
ment  was  a  reasonable  inference  from  observable  evidence; 
he walked into his mother’s house, saw her lying on the floor 
and bleeding from her head, and concluded that someone had 
hit her over the head. The cause of her injury was not so diffi‐
cult to discern that knowing it suggested inside knowledge. 
Indeed,  the  emergency  personnel  thought  that  the  first  re‐
sponder’s competing theory—that Ruth had been shot—was 
counterintuitive, given the lack of telltale blood splatter on the 
walls or ceiling.  
    The totality of these circumstances supports nothing more 
than bare suspicion, and the Court has emphasized that prob‐
able  cause  requires  more  than  that.  See  Brinegar  v.  United 
States, 338 U.S. 160, 175 (1949) (probable cause “mean[s] more 
than bare suspicion”); Henry v. United States, 361 U.S. 98, 104 
(1959) (“Under our system suspicion is not enough for an of‐
ficer to lay hands on a citizen.”); see also Ebert v. Gaetz, 610 F.3d 
404, 413 (7th Cir. 2010) (“The officers must have more than a 
bare suspicion that they have the right guy … .”); Sherouse v. 
Ratchner, 573 F.3d 1055, 1062 (10th Cir. 2009) (“Where an of‐
No. 17‐2521                                                                       15 

ficer observes inherently innocuous behavior that has plausi‐
ble innocent explanations, it takes more than speculation or 
mere possibility to give rise to probable cause to arrest.”). If 
probable cause exists here, then anyone who experiences the 
tragedy of discovering a murdered family member—and who 
correctly assesses the cause of the injury and recently threw 
something  away  in  a  public  trash  can—can  be  arrested  for 
murder. Probable cause is a low bar, but this evidence does 
not clear it. 
                                                    B. 
    Benner tries to bolster the case for probable cause with in‐
culpatory facts that he did not include in the aﬃdavit. For ex‐
ample, he asserts that in his training and experience as a hom‐
icide detective, an attacker who covers his victim’s head often 
has a personal relationship with the victim. He also says that 
in his experience, family members are typically eager to take 
polygraph tests so that the oﬃcer can get to work on finding 
the  real  culprit.  According  to  Benner,  this  additional  infor‐
mation can make up the diﬀerence if we think that the incul‐
patory evidence recited in the aﬃdavit falls short.  
    Benner recognizes that we have never incorporated incul‐
patory evidence into a hypothetical aﬃdavit in a civil suit like 
this.4 But we have never expressly refused to do so either, and 

                                                 
4 That said, he does stretch for some support from Knox v. Smith, 342 F.3d 

651  (2003),  which  arose  in  the  distinct  context  of  a  parole  violation.  In 
Knox, the plaintiff alleged that his parole officer lacked reasonable suspi‐
cion to believe that he had violated the conditions of his parole when she 
requested a warrant for his arrest on that ground. Id. at 656. He also al‐
leged that at least one of the facts in the parole violation report prepared 
by  the  defendant  and  her  supervisor  was  a  lie.  Id.  at  658.  According  to 
Benner, Knox supports his “beyond the four corners” approach because 
16                                                                  No. 17‐2521 

he argues that now is the time for us to embrace this approach. 
After all, he says, we go outside the four corners of the aﬃda‐
vit to consider omitted exculpatory evidence, so why not do 
the  same  for  omitted  inculpatory  evidence?  He  emphasizes 
that oﬃcers do not have an obligation to include every incul‐
patory detail in a probable cause aﬃdavit and warns that if 
we decline to consider omitted inculpatory facts, oﬃcers will 
feel forced to recite every detail in an aﬃdavit to bolster any 
later  claim  of  qualified  immunity.  He  maintains  that  this 
would be ineﬃcient and burdensome, particularly when the 
timeline is tight. And he contends that this rule might prompt 
oﬃcers to forgo warrants altogether, because if they are sued 
for making a warrantless arrest, they can defend by drawing 
on all available facts—not merely those they chose to include 
in an aﬃdavit—to demonstrate that probable cause existed.  
     Benner’s argument is misguided. It assumes that this suit 
is  about  whether  Benner  violated  the  Fourth  Amendment’s 
prohibition  on  “unreasonable  searches  and  seizures”  by  ar‐
resting  Rainsberger  without  probable  cause.  But  that  is  not 
the allegation here. Rainsberger has sued Benner for violating 
the Fourth Amendment’s guarantee that “no Warrants shall 


                                                 
we relied on inculpatory information that was outside the parole violation 
report in concluding that the officer was entitled to qualified immunity. 
But the parole violation report in Knox was not the same thing as a proba‐
ble cause affidavit; it was a document that the officer and her supervisor 
prepared  the  day  after  the  warrant  had  issued.  Id.  at  655.  Indeed,  there 
was no affidavit in Knox that could have marked the boundaries of our 
inquiry, because the parole officer requested a warrant via a page sent to 
her supervisor. Id. And Knox contains no discussion of what the officer’s 
supervisor  knew  when  the  officer requested  the  warrant,  much  less  the 
“four corners” issue that Benner raises. 
No. 17‐2521                                                                 17 

issue, but upon probable cause, supported by Oath or affir‐
mation … .”  U.S.  CONST.  amend.  IV.  The  Warrant  Clause  is 
not merely a probable‐cause guarantee. It is a guarantee that 
a  warrant  will  not  issue  unless  a  neutral  and  disinterested 
magistrate independently decides that probable cause exists. 
Franks v. Delaware, 438 U.S. 154, 164 (1978) (“The bulwark of 
Fourth  Amendment  protection,  of  course,  is  the  Warrant 
Clause, requiring that, absent certain exceptions, police obtain 
a warrant from a neutral and disinterested magistrate before 
embarking upon a search.”); Johnson v. United States, 333 U.S. 
10, 14 (1948) (“Its protection consists in requiring that [eviden‐
tiary] inferences be drawn by a neutral and detached magis‐
trate instead of being judged by the officer engaged in the of‐
ten competitive enterprise of ferreting out crime.”). A magis‐
trate can assess only the information that she is given; there‐
fore, in testing the validity of a warrant, we consider only ev‐
idence that the magistrate had.5 And “[i]f an affidavit is the 
only  matter  presented  to  the  issuing  magistrate …  the  war‐
rant must stand or fall solely on the contents of the affidavit.” 
United States v. Roth, 391 F.2d 507, 509 (1967); see also United 
States v. Orozco, 576 F.3d 745, 748 (7th Cir. 2009) (“When, as 
here, an affidavit is the only evidence presented to a judge to 
support  a  search  warrant,  the  ‘validity  of  the  warrant  rests 


                                                 
5 For the sake of clarity, we emphasize that inculpatory evidence not in‐

cluded in the affidavit may be admissible with respect to an issue other 
than whether the warrant demonstrates probable cause. For example, it 
might  be  evidence  of  whether  an  officer  acted  knowingly  or  recklessly 
when he prepared the affidavit. See, e.g., United States v. Williams, 718 F.3d 
644, 650 (7th Cir. 2013) (noting that the officers’ omission of additional in‐
culpatory evidence provided “a reasonable basis to believe that the police 
did not intend to mislead”). 
18                                                        No. 17‐2521 

solely on the strength of the affidavit.’” (citation omitted)). Ex‐
trinsic  evidence  of  guilt  “cannot  be  used …  to  augment  an 
otherwise  defective  affidavit.”  Roth,  391  F.2d  at  509;  see  also 
United States v. Harris, 464 F.3d 733, 739 (7th Cir. 2006) (“Con‐
sidering new information … that supported a finding of prob‐
able cause was beyond the trial court’s analytical reach. Ra‐
ther,  its  consideration  of  new  information  omitted  from  the 
warrant affidavit should have been limited  to facts that did 
not support a finding of probable cause.”).  
    Benner argues that a different rule should apply in a civil 
case to give the police officer greater protection when his in‐
dividual liability is on the line. But the first prong of the qual‐
ified immunity analysis is not the one designed to specially 
protect  the  officer—that  comes  at  the  second  prong,  which 
limits the officer’s liability to violations of clearly established 
law. In the first inquiry, we analyze whether the facts before 
us  “make  out  a  violation  of  a  constitutional  right.”  Pearson, 
555 U.S. at 232. And the Fourth Amendment is violated when 
the magistrate’s probable‐cause determination is made based 
on an affidavit that fails to establish probable cause, no matter 
what  extra‐affidavit  information  the  officer  had.  Roth,  391 
F.2d at 509; see also Orozco, 576 F.3d at 748. Moreover, while 
we  have  never  addressed  the  issue  that  Benner  raises,  we 
have held that other aspects of Franks apply equally in civil 
and criminal cases. See Perlman v. City of Chicago, 801 F.2d 262, 
264–65 (7th Cir. 1986) (holding that Franks’s requirement of a 
“substantial  preliminary  showing”  that  the  officer  deliber‐
ately  misrepresented  facts  in  a  warrant  affidavit  applies  in 
civil as well as criminal actions). There is no reason to follow 
a different course here. See id. (asserting that there is “no rea‐
son  to  apply  a  standard  different  than  that  established  by 
Franks to a civil action for damages based on an allegation that 
No. 17‐2521                                                            19 

a police officer deliberately misrepresented facts in a warrant 
affidavit”). 
     It  bears  emphasis  that  there  is  no  lack  of  symmetry  be‐
tween our willingness to go beyond the affidavit to consider 
evidence of innocence while staying strictly within it for evi‐
dence of guilt. Both rules are designed to protect the integrity 
of  the  warrant  process.  Refusing  to  add  inculpatory  infor‐
mation  to  a  hypothetical  affidavit  enforces  the  Warrant 
Clause’s requirement that warrants issue based on the judg‐
ment of a neutral magistrate rather than that of an interested 
police officer. Adding exculpatory information to a hypothet‐
ical affidavit permits us to determine whether the officer dis‐
torted the magistrate’s judgment by suppressing material ev‐
idence.6 An affidavit that misleads by lies or omission under‐
cuts the magistrate’s ability to make an independent probable 
cause determination. See Franks, 438 U.S. at 165 (“Because it is 
the magistrate who must determine independently whether 
there is probable cause, it would be an unthinkable imposi‐
tion upon his authority if a warrant affidavit, revealed after 
the fact to contain a deliberately or recklessly false statement, 
were to stand beyond impeachment.” (citations omitted)). It 
also vitiates the Clause’s requirement that probable cause be 
supported  by  “Oath  or  affirmation.”  As  the  Court  has  ob‐
served, this language demands a “truthful” showing “in the 

                                                 
6 The same concern drives our practice of excluding false information from 

a hypothetical affidavit. An affidavit that contains material lies contami‐
nates the magistrate’s assessment of probable cause. If probable cause ex‐
ists without the lies, then the warrant issued on the strength of the hon‐
estly sworn facts. It therefore satisfies the Fourth Amendment’s require‐
ment that a warrant issue only “upon probable cause” demonstrated by 
facts “supported by Oath or affirmation.” U.S. CONST. amend. IV.  
20                                                        No. 17‐2521 

sense that the information put forth is believed or appropri‐
ately  accepted  by  the  affiant  as  true.”  Id.  An  officer  who 
swears that presented facts support probable cause when he 
knows that suppressed facts destroy it does not act truthfully. 
He therefore violates the Warrant Clause, which “surely takes 
the affiant’s good faith as its premise.” Id. at 164.  
     In sum, Benner’s argument that he could have obtained a 
valid  warrant  if  he  had  proceeded  differently  is  beside  the 
point. A hypothetical affidavit is not designed to determine 
whether an officer could have satisfied the Warrant Clause; it 
is  to  determine  whether  he  actually  satisfied  it.  And  Benner 
did  not,  at  least  if  the  disputed  facts  are  resolved  in  Rains‐
berger’s favor. 
                                  III.  
     We now turn to the second prong of the qualified immun‐
ity analysis: whether it would have been “clear to a reasonable 
oﬃcial that his or her conduct was unlawful in the situation.” 
Carvajal v. Dominguez, 542 F.3d 561, 566 (7th Cir. 2008). Benner 
argues that even if he violated Rainsberger’s Fourth Amend‐
ment  rights,  the  district  court  still  wrongfully  denied  him 
qualified  immunity.  He  concedes—as  he  must—that  it  vio‐
lates clearly established law “to use deliberately falsified alle‐
gations  to  demonstrate  probable  cause.”  Franks,  438  U.S.  at 
168. Even so, Benner says, he is entitled to qualified immunity 
if the facts of the hypothetical aﬃdavit demonstrate “arguable 
probable cause”—in other words, if a competent oﬃcer faced 
with the facts in the hypothetical aﬃdavit could reasonably if 
mistakenly believe that those facts were suﬃcient to establish 
probable  cause.  Benner’s  argument  takes  some  untangling, 
but its logic is this: (1) only material lies and omissions violate 
the  Fourth Amendment,  so  the  materiality  of  those  lies  and 
No. 17‐2521                                                         21 

omissions must be clearly established; (2) the court evaluates 
materiality  by  determining  whether  a  hypothetical  aﬃdavit 
would demonstrate probable cause; (3) if a competent oﬃcer 
reviewing  the  hypothetical  aﬃdavit  could  reasonably  but 
mistakenly conclude that it established probable cause, then 
the  materiality  of  the  false  or  omitted  information  was  not 
“clearly established.” 
     We  have  never  applied  the  test  that  Benner  proposes. 
There is a reason: it doesn’t make sense. To begin with, Ben‐
ner’s  framing  has  the  proverbial  reasonable  oﬃcer  facing  a 
situation diﬀerent from the one Benner did. Qualified immun‐
ity depends on whether it would have been “clear to a reason‐
able  oﬃcer  that  his conduct was unlawful in  the situation  he 
confronted.” Wesby, 138 S. Ct. at 590 (emphasis added) (citation 
omitted). In other words, the court puts a competent oﬃcer in 
the defendant’s shoes, facing the same choice that the defend‐
ant did. Benner did not face a choice about whether the facts 
in  the  hypothetical  aﬃdavit  established  probable  cause.  He 
faced  a  choice  about  whether  to  make  false  or  misleading 
statements in the aﬃdavit. (He has also been faulted for ex‐
cluding exculpatory evidence, but that presents diﬀerent is‐
sues  that  we’ll  get  to  below.)  Thus,  the  relevant  question  is 
what a well‐trained oﬃcer would have thought about the law‐
fulness of that action. What Benner is really arguing, then, is 
that he is entitled to qualified immunity if a well‐trained of‐
ficer could “reasonably but mistakenly conclude” that it was 
lawful to include an incriminating lie in an aﬃdavit because 
the lie  wasn’t material to the probable cause  determination. 
See Anderson v. Creighton, 483 U.S. 635, 641 (1987). 
    Of  course,  a  competent  oﬃcer  would  not  even  entertain 
the question whether it was lawful for him to lie in a probable 
22                                                          No. 17‐2521 

cause  aﬃdavit.  The  hypothetical  oﬃcer  in  the  qualified  im‐
munity analysis is one who acts in good faith. That is what the 
standard of “objective reasonableness” is designed to capture. 
See Harlow v. Fitzgerald, 457 U.S. 800, 815–19 (1982); Malley v. 
Briggs,  475  U.S.  335,  345  (1986);  cf.  United  States  v.  Leon,  468 
U.S.  897,  922–23  (1984)  (establishing  the  “good  faith  excep‐
tion”  to  the  exclusionary  rule).  Indeed,  protecting  oﬃcers 
who act in objective good faith is the justification for qualified 
immunity. Harlow, 457 U.S. at 815, 819 n.34 (explaining that 
qualified  immunity  applies  to  suits  “arising  from  actions 
within  the  scope  of  an  oﬃcial’s  duties  and  in  objective  good 
faith”  (emphasis  added)  (internal  quotation  omitted)).  It 
would be flatly inconsistent with that justification to imagine 
a  competent  oﬃcer  considering  the  question  whether  a  lie 
helpful to demonstrating probable cause is so helpful that he 
should not tell it. That is neither a reasonable question to ask 
nor a reasonable mistake to make. 
     Nonetheless,  Benner  maintains  that  we  have  previously 
embraced his approach. He seizes on a sentence in Betker v. 
Gomez, in which we asserted that “[a]n officer who knowingly 
or  recklessly  submitted  an  affidavit  containing  false  state‐
ments may still get qualified immunity if he can establish that 
he had an objectively reasonable basis for believing the facts 
in  the  affidavit  were  sufficient  to  establish  probable  cause.” 
See 692 F.3d at 860. Taken out of context, this sentence super‐
ficially supports Benner’s position that he is entitled to quali‐
fied immunity if the hypothetical affidavit establishes “argu‐
able probable cause.” But his cherry‐picking distorts what we 
actually  said.  In  the  very  next  sentence  we  explained:  “But 
qualified immunity does not extend where an officer know‐
ingly or recklessly made false statements and ‘no accurate in‐
formation sufficient to constitute probable cause attended the 
No. 17‐2521                                                        23 

false statements.’” Id. (quoting Lawson v. Veruchi, 637 F.3d 699, 
705  (7th  Cir.  2011)).  Our  analysis  then  proceeded  as  we  do 
here:  we  constructed  a  hypothetical  affidavit,  determined 
whether  it  established  actual  probable  cause,  and  denied 
qualified  immunity  because  “immunity  does  not  extend 
‘[w]here the judicial finding of probable cause is based solely 
on  information  the  officer  knew  to  be  false  or  would  have 
known  was  false  had  he  not  recklessly  disregarded  the 
truth.’” Id. (alteration in original) (quoting Olson v. Tyler, 771 
F.2d 277, 282 (7th Cir. 1985)). We never asked, much less ana‐
lyzed,  whether  the  officer  in  Betker  had  made  a  reasonable 
mistake about the materiality of his lies.  
    To  summarize:  if  an  officer  knowingly  or  recklessly  in‐
cludes false information in an affidavit and that information 
is not material, he will not be liable in a § 1983 action because 
the  plaintiff  will not be able  to prove a  constitutional  viola‐
tion. But if that information is material, the officer is not enti‐
tled to qualified immunity. The unlawfulness of using delib‐
erately falsified allegations to establish probable cause could 
not be clearer. See, e.g., Lawson, 637 F.3d at 705 (“[I]t [i]s clearly 
established  ‘that  a  warrant  request  violates  the  Fourth 
Amendment  if  the  requesting  officer  knowingly,  intention‐
ally, or with reckless disregard for the truth, makes false state‐
ments in requesting the warrant and the false statements were 
necessary to the determination that a warrant should issue.’” 
(citation omitted)); Olson, 771 F.2d at 281 (“If an officer sub‐
mitted an affidavit that contained statements he knew to be 
false or would have known were false had he not recklessly 
disregarded the truth and no accurate information sufficient 
to constitute probable cause attended the false statements, not 
only is his conduct the active cause of the illegal arrest, but he 
24                                                       No. 17‐2521 

cannot be said to have acted in an objectively reasonable man‐
ner.”). And the plaintiff need not show that the materiality of 
the lie would have been clear to a competent officer. The qual‐
ified immunity analysis uses the perspective of an officer act‐
ing in good faith, and an officer acting in  good faith  would 
not entertain that question.  
    An  officer  sued  for  failing  to  include  materially 
exculpatory  facts  in  a  probable  cause  affidavit  is  differently 
situated. It violates clearly established law to “intentionally or 
recklessly  withhold  material  information  from  a  warrant 
application.” Whitlock, 596 F.3d at 408. But while a competent 
officer  would  not  ask  whether  the  Fourth  Amendment 
permits  him  to  tell  a  particular  lie,  a  competent  officer 
would—indeed,  must—consider  whether  the  Fourth 
Amendment  obligates  him  to  disclose  particular  evidence. 
Because  an  officer  acting  in  good  faith  could  make  a 
reasonable  mistake  about  his  disclosure  obligation,  the 
materiality  of  omitted  facts,  unlike  the  materiality  of  false 
statements,  is  properly  part  of  the  qualified‐immunity 
analysis. We have repeatedly held, therefore, that an officer 
violates the Fourth Amendment by omission only if “it would 
have  been  clear  to  a  reasonable  officer  that  the  omitted  fact 
was material to the probable‐cause determination.” See Leaver 
v. Shortess, 844 F.3d 665, 669 (7th Cir. 2016); see also Olson v. 
Tyler,  825  F.2d  1116,  1121  (7th  Cir.  1987)  (“[O]nly  where  a 
reasonable  officer  can  conclude  that  a  withheld  fact  is 
irrelevant  to  probable  cause  should  such  an  officer  who 
withholds  a  known  (or  recklessly  disregarded)  fact  be 
protected with qualified immunity.”).  
   Whitlock provides an illustration. See 596 F.3d 406. There, 
campers picked up apparently abandoned bags in an Indiana 
No. 17‐2521                                                        25 

state  park,  intending  to  turn  them  in  to  park  authorities  so 
that the property could be returned to its rightful owner. Id. 
at 408–09. But they forgot for several hours, the bags were re‐
ported  stolen,  and  the  campers  were  arrested  for  criminal 
conversion. Id. at 409. They sued the officer who obtained the 
warrant, alleging that he withheld a material fact by failing to 
include the campers’ innocent explanation for taking the bags 
in his probable cause affidavit. Id. at 410. We held that the of‐
ficer was entitled to qualified immunity. Because Indiana law 
on criminal conversion was undeveloped, a reasonable officer 
would not necessarily have known that the campers’ explana‐
tion  for  taking  the  bags  was  material  to  the  probable  cause 
determination. Id. at 413. A well‐trained officer could make a 
reasonable mistake about whether a given fact would negate 
probable cause. 
    Here, Benner has not argued that it would have been un‐
clear to a reasonable oﬃcer that any of the information that 
he omitted was material to the probable cause determination. 
Thus, we need not address whether he made any reasonable 
mistakes in that regard. 
                                * * * 
    The district court correctly held that Benner is not entitled 
to qualified immunity, and its judgment is AFFIRMED.